544 U.S. 1012
MICHIGAN HIGH SCHOOL ATHLETIC ASSN., INC., ON BEHALF OF ITSELF AND ITS MEMBERSv.COMMUNITIES FOR EQUITY, ON BEHALF OF ITSELF, ITS MEMBERS, AND ALL OTHERS SIMILARLY SITUATED, ET AL.
No. 04-1021.
Supreme Court of United States.
May 2, 2005.

1
C. A. 6th Cir. Motions of Michigan Interscholastic Athletic Administrators Association, Michigan Association of School Boards, Basketball Coaches Association of Michigan, and National Federation of State High School Associations for leave to file briefs as amici curiae granted. Certiorari granted, judgment vacated, and case remanded for further consideration in light of Rancho Palos Verdes v. Abrams, ante, p. 113. Reported below: 377 F. 3d 504.